﻿173.	Sir Eric M. GAIRY (Grenada):
"Make a joyful noise unto the Lord, all ye lands,
"Serve the Lord with gladness; come before His presence with singing.
"Know ye that the Lord He is God; it is He that hath made us, and not we ourselves; we are His people, and the sheep of His pasture.
"Enter into His gates with thanksgiving, and into His courts with praise: be thankful unto Him, and bless His name.
"For the Lord is good; His mercy is everlasting; and his Truth endureth to all generations." [Psalm 100.J
174.	Please accept from our people, our Government and myself personally, from the depths of our hearts, warm and sincere greetings and felicitations, and, indeed, very best wishes for a successful and meaningful thirty-third session of our General Assembly currently in progress. Grenada is still the smallest Member of the United Nations, and we continue to reassert that we will not be inhibited in any way or at any time by our size. We have an irrevocable commitment to make our contribution, and in consequence we have been making-and by God's grace we shall continue to make—our contributions in every sphere within the boundaries of the United Nations.
175.	Permit me, Sir, for and on behalf of our people and our Government and for myself personally, to extend to you our heartiest congratulations on your election as President of this thirty-third session of our General Assembly. Your election to that high and enviable office should be no surprise to those who have kept in touch with the illustrious record you have established in your public life in the areas of law, political ingenuity and statesmanship. Your supreme and excellent performance in these and certainly other areas leaves us with absolutely no doubt in our minds as to your ability to harness, identify and surmount the challenges and perform with excellence the task concomitant with your office, the office of the presidency. May God, the Supreme Architect, guide you, direct you and inspire you in the execution of your duties and obligations.
176.	Mr. President, may I take this opportunity also to express congratulations and commendation to your predecessor, Mr. Lazar Mojsov, who held his office with dignity and with eminence. His task was by no means an easy one, since he had to preside over the thirty-second session and three special sessions during his term of office. I commend him and wish for him God's divine blessings.
177.	And now please permit me to say that I feel a deep sense of compulsion in stating that Mr. Kurt Waldheim, our Secretary-General, is loved and admired by all who come in contact with him. Mr. Waldheim is a true and living symbol and, indeed, a graphic manifestation of discipline with an unflinching dedication to world peace and a marked and special concern for the developing countries and the under privileged. It gives a feeling of joy and comfort, a feeling of inspiration, to hold a dialogue with our Secretary-General, Mr. Kurt Waldheim, It is indeed a privilege and a blessing for us to have him as our Secretary-General. I wish him continued success in his office.
178.	Over the past year we have been saddened by the passing of men who had had distinguished careers and who in their private and public life gave hope for a world built on the principles of the freedom of peoples, peace and human rights. I refer to the untimely death of one of Italy's foremost statesmen, Prime Minister Aldo Moro. I refer also to the passing of the well respected Senator and former Vice-President of the United States of America, Hubert Humphrey, and more recently that of one of the champions of the liberation of black Africa, the late President of Kenya, Jomo Kenyatta. The Caribbean also mourns the passing of a distinguished leader, Premier Robert Bradshaw of St. Kitts, Nevis and Anguila, a man who during his 30 years of political activities earned respect, not only among the people of the Caribbean, but also among the leaders of the Western Hemisphere.
179.	The Christian Church in particular, especially millions of Roman Catholics the world over, and in a general way people of all denominations, beliefs and doctrines are still in a state of shock over the passing of such eminent spiritual leaders as Pope Paul VI and, more recently and more shockingly, Pope John Paul I. Death, transition, is indeed a very necessary and inescapable phenomenon. Unfortunately, however, the average man has not yet grown to accept this phenomenon as a rebirth. Death simply allows us to divest ourselves of our earthly habiliments, for man's body is simply a garment of flesh, a material robe, a vehicle by which man operates within earth's vibrations. But, fortunately or unfortunately, after physical death we must face the world of reality with full consciousness.
180.	We mourn the passing, the transition, of our beloved ones. But mourning and sorrowfulness should never be allowed to supersede or to take precedence over the importance of the lessons we ought to learn from death- physical death. Man has grown to be so materialistic today that he places undue value and importance on his physical self, his material worth, his political power and achievements, in such a manner that all these things seem to overshadow the recognition of the real man, the soul- man's consciousness. From this important and inescapable event, death, let us learn a lesson; let us face the realities of life and recognize the fact that our life-span on earth is comparatively short and, in consequence, let us in conscience and in truth examine our life style; let us restructure our patterns of behaviour towards our fellow- men, for in the final analysis the decisive and all-important question is, "How well we truly loved; how well we truly served",
181.	Please permit me to add my quota to the expressions of congratulations and welcome to Solomon Islands. Grenada has already stated its stand regarding freedom and independence for all emerging countries, and I now respectfully crave indulgence to repeat among the many expressions I adduced in this regard, one short statement:
"I am particularly gratified by every step taken, at any time, and in any part of the globe, bilaterally or unilaterally, with a view to giving full, uninhibited and unconditional freedom from colonial oppression or minority domination to our brothers and sisters, to join us in this assembly of people."
I offer my heartiest congratulations to the Government and people of Solomon Islands and welcome that State as a Member of this body.
182.	During our four years of membership in the United Nations we have raised many matters of importance-some of which have been considered innovative, others were current and regular but our views ushered in new thoughts about them, thoughts that aroused new vistas in an attempt to tackle traditional thought-patterns. And still further we have been introducing some very thought-provoking subjects of world importance and world concern, subjects considered by some to be strange and extraneous, but which we feel are sufficiently important and significant to merit our constant articulation and review of them, however and whenever the opportunity permits. Permit me to refer to only a few: the question of women's rights, the universality of God, economic cruelty, the problems of man and his environment, disarmament, man and his material and spiritual behaviour, the Bermuda Triangle, unidentified flying objects and extraterrestrial phenomena, decolonization and territorial integrity, human rights, and undue solace given to terrorists.
183.	It is my desire to make a contribution to the subject of the New International Economic Order relating to the third-world countries, and I must emphatically state that one of the most tragic circumstances in our time is the disturbingly slow rate at which the world is moving towards the establishment of a New International Economic Order based on equality and social justice. Last year during the thirty-second session of the General Assembly I said:
"Grenada is concerned and feels a sense of frustration over the seemingly endless dialogue that has been proceeding in international forums on the establishment of a new international economic order, though there are certain hopeful signs which indicate that the discussions concluded so far cannot be regarded as a 'dialogue of the deaf
Indeed, we in Grenada are grateful for the considerations we have received from the "North" through the existing Lome Convention  and we are heartened by the spirit of co-operation now prevailing at discussions taking place for the preparation of the second tome Convention.
184.	Grenada welcomes the action taken by the Caribbean Group for Co-operation in Economic Development and the tangible results that have been forthcoming through the establishment of a Caribbean development facility. This initiative, spearheaded by the World Bank, the IMF and the Inter-American Development Bank, indicates a concern and a desire to act positively in an effort to help the countries of the Caribbean. There is still need for other developed countries to follow this example and demonstrate that they are really committed to the fullest possible extent to providing meaningful and substantial assistance in the less developed countries of the world, realizing, of course, that the world is indeed a family of nations and that what affects one country, in spite of geographical distance, can and does affect the rest of the world in varying degrees. And so when poverty and the absence of the basic requirements of life tend to relegate Governments and people to a state of dehumanization and economic belittlement, it then becomes inevitably incumbent upon the developed countries to do something meaningful and effective about it.
185.	There is need to create an economic interdependence among developing countries and to take drastic measures designed to change the conditions that now compel the developing countries to remain producers of raw materials with little or no control over prices and, at the same time, enable the developed countries to remain as the processing agents of those raw materials, and the beneficiaries of the value added.
186.	In this context let me repeat the point I have made here on several occasions: that there is an urgent need to revise the criteria on which co-operation from developed countries is based, criteria which were devised for different times and in different circumstances and which today are anachronistic and unrealistic, especially as they relate to the small island nations of the world.
187.	There is need for the developed world to pay a modicum of attention to the problems of energy, and to assist the developing countries in their search both for conventional energy resources, which are known to be available but which are untapped, as well as for alternative sources of energy, including solar, wind and geothermal energy in many of the developing countries, where these exist in great abundance.
188.	There is need for greater justice and equity in the allocation and exploitation of the abundant resources of the ocean, and in particular for the protection of the rights of island nations in this matter. Hence Grenada's interest in the Third United Nations Conference on the Law of the Sea and the results that might emerge from it.
189.	There is also great need for the developed countries to assist in the transfer of technology to developing countries, but we must be very careful to avoid the "dumping" of certain technology which is unsuitable to the scale of operations, the culture of the people and the trust of the "developmental exercise" itself. Indeed, perhaps it might be appropriate to suggest to developing countries that they must supplement the transfer of technology from developed countries with research into their own "folk technology" and the development of their own "indigenous technology", both of which might be more relevant to their needs and circumstances.
190.	Furthermore, the recently concluded United Nations Conference on Technical Co-operation Among Developing Countries, held in Buenos Aires, indicated that the developing world is recognizing that there is already a good deal of co-operation and assistance given by developing countries to one another, and the Plan of Action agreed upon at the Conference holds out great possibilities for national, regional and international' co-operation among the least developed countries, building a bridge across the South, as it were. However, the developed countries continue to have a great responsibility for assisting the developing countries as a contribution towards the establishment, fostering and maintenance of world peace.
191.	It is not that developing countries do not want to help themselves. The fact is that many of our developing countries need as a "take-off' the necessary infrastructure: roads, international airports, water, electricity, trained manpower, and so on. In Grenada, we have just launched an ambitious development programme, called "Operation Industrialization and Employment Bootstring", designed to encourage the establishment of industrial projects through partnership' between the private and public sectors, and to provide employment for the many unemployed young people in our State. Grenada recognizes that in order not to remain for ever hewers of wood and drawers of water we must take deliberate action to lift ourselves by our own bootstring. The response to our project, both by our own people and by foreign entrepreneurs, is most satisfying, and indeed it gives me a deep sense of gratification at having taken that initiative, which in some ways and to many developed and affluent countries and funding agencies is a logical and attractive prerequisite for economic and technical co-operation.
192.	We in Grenada have also- embarked upon another developmental project which might be worth mentioning in this international forum. It is called "The Prime Minister's weekly national project" and it is designed to encourage in our people a spirit of self-help and community development. It is led by me, as Prime Minister, actively supported by my cabinet Ministers. The projects include: land reclamation; building of sea defences; action against hillside erosion; cleaning and beautification of parks, roundabouts and other public areas; collecting and cultivating particular types of plants; building and repairing bridges; repairing the homes of poor and helpless people; and reconstruction and resurfacing of roads, among other things. This project also has created a tremendous public stir and has aroused the consciousness of all people regarding their participation in community self-help projects as part of a national development plan. This is a project which we undertake one day in every week when I, as Prime Minister and chief servant of my people, actually lead and launch the attack with approximately 600 persons, including peasants, police, military personnel, people from the agronomic and extension divisions of our Ministry of Agriculture and volunteer citizens and residents. We are certainly making the world's loveliest island even lovelier, and that is Grenada, the beautiful isle of spice.
193.	I now turn my attention to the question of human rights, a matter of increasing concern not only to the international community but also to peoples everywhere which continue to struggle against want and oppression. Our concept of human rights in Grenada encompasses the basic needs of the human species: food; water; shelter; health care; education; the right to work, earn and own; the right to due legal process; the right of association; the right to worship; the right to protection against terrorists, and so on.
194.	Our position in these matters is quite clear and precise, and this has been manifestly borne out by our action. When Grenada, with pride and a sense of satisfaction, put into effect the American Convention on Human Rights by depositing the necessary instruments of accession on the historic day of 18 July 1978, and when Grenada became the eleventh State to ratify and thus give effect to the Convention which, for the first time, provides for the establishment of an Inter-American Court of Human Rights, Grenada joined the other acceding nations in undertaking the obligation to preserve and uphold the rights and freedoms recognized by the Convention; and agreed to ensure that all persons are subject to the jurisdiction of the free and full exercise of those freedoms, without any discrimination for reasons of race, colour, sex, language, religion, political or other opinion, national or 9ocial origin, economic status, birth or any social condition.
195.	Our Government took further action to protect and preserve human rights by ratifying the Convention for the Suppression of Unlawful Seizure of Aircraft signed at The Hague in 1970; the Convention for the Suppression of Unlawful Acts against the Safety of Civil Aviation, signed at Montreal in 1971; and the Convention on Offences and Certain Other Acts Committed on Board aircraft, signed at Tokyo in 1963.
196.	In addition, my Government is currently giving active and special consideration to all the international Conventions of the United Nations in the field of human rights, with a view to taking appropriate action as expeditiously as possible.
197.	But please allow me to remind this Assembly that I have always held that human rights must not be regarded as a one-way street. We need to be objective and concerned about the over-all well-being of a nation and avoid supporting or encouraging terrorist and other disruptive groups whose operations are often carried out in the guise of the protection of human rights. How can we support the terrorists who held up that train in Holland and made hostages of pregnant mothers and children? How can we support the terrorists who kidnapped the distinguished Italian statesman, Aldo Moro, and savagely butchered him in pursuit of the interest of a small and dangerous group? I respectfully submit that groups like these very often mislead the public, mislead the media, mislead commissions of enquiry and even mislead honest, well-meaning human rights bodies into believing that their causes are justified and are in the public interest. This could be most dangerous, and calls for continuous vigilance at both national and regional levels.
198.	To underscore the point I have been making, let me use Grenada as an example to show what small, disruptive, politically ambitious groups within a country can do, not only to undermine the stability of a Government, but also, which is more important, to bring discredit on the entire country and frustrate the hopes and aspirations of its people.
199.	There is a group in my country known as the New Jewel Movement, a group with a strange and highly dangerous ideology, which has deliberately embarked upon a propaganda campaign to smear Grenada's good name and to interrupt the country's development. For instance, Grenada had the good fortune to get the assistance of some expert fishermen from Korea who came to help us make a survey of our fishing banks and to assist our fishermen with improved methods of fishing, fishing being one of our very important economic activities. The members of the New Jewel Movement, however, gave out the false propaganda that the Koreans had come to scrape the bottom of our sea and destroy all the fish with their trawlers, and thus deprive the local fishermen of their livelihood. They also said that the Korean fishing experts would be shooting any Grenadian fishermen they met at sea. It is surprising how many people believed this, despite the obvious benefits the country had derived from the Koreans, who left a most revealing and helpful report on Grenada's fishing industry and its potential.
200.	The New Jewel Movement spread the rumour that we did not hold fair elections in 1976, and actually filed an election petition against one of our Ministers. Many gullible people believed this, until that movement lost the petition both in the lower court and in the Court of Appeal, and in addition was made to meet all the costs involved in both trials.
201.	The New Jewel Movement spread some unbelievably vicious rumours about Grenada's connexions with Chile, saying that at home Chileans were training our people in methods of torture and that we had policemen in Chile being trained likewise. Representatives would be surprised to know how many people believed that, and indeed that matter was actually discussed in the United Kingdom Parliament and Grenada was even threatened with the withdrawal of aid.
202.	Chile is a member of the Organization of American States [OAS]; we have cordial relations with Chile, as we have with other members of the OAS; and we received some assistance from it, as from others, in connexion with the holding of the seventh regular session of the General Assembly of the OAS in Grenada last year. Other propaganda emanating from that group and carried extensively by the international press about Grenada was so vicious that it almost led to a cancellation of the OAS meeting in Grenada. I am happy to say, however, that the good name of our country has been amply vindicated by the many ministers, ambassadors and other representatives and officials from the OAS who actually visited our paradise during the seventh regular session of the General Assembly of the OAS in June 1977. So it is with Chile. The world will see that our relations with that country are above-board and have nothing to do with any ruthless purpose of undermining the human rights of our people.
203.	Let me mention one more example of that phenomenon of wilful disruption by the New Jewel Movement with which my country is afflicted and which imposed tremendous hardships on our people about the time of our independence. That Movement, in an attempt to wrest political power from a duly elected Government holding 12 out of the 13 elected seats in Parliament- and with its authority deeply rooted in the confidence of the people, actually attacked a" police station and attempted to take over control. The people reacted against this treachery and might have taken strong action against the leaders of that group were it not for the quick and considerate action taken by "the Senior Inspector of Police, Innocent Belmar.
204.	Despite that, the New Jewel leaders were able to get many people and organizations, including some churches, some trade unions and some service groups—22 such organizations in all-to accept that deliberate propaganda that they had been denied their human rights and beaten up by the police, especially by Innocent Belmar. That almost led to a complete paralysis of the country. Demonstrations were mounted—21 within one month—in which schoolchildren, farmers, housewives, business people, trade unions and so on participated. As a result of that a commission of inquiry was set up, headed by the Chief Justice of Jamaica. The Commission's report, based on the evidence of many misguided persons, blamed the Government, condemned Mr. Belmar, the senior police officer, and condemned him as being unfit to hold any public office. The Government was not satisfied with the findings about Mr. Belmar and put him up as a candidate for election. Mr. Belmar won an overwhelming victory and was made a minister of government. The Jewel members were not satisfied. Belmar was assassinated the very day he was sworn in as Minister of Agriculture.
205.	God works and brings out the truth in people in many ways-and this is the point I wish to make: the conscience of the New Jewel Movement, through its Deputy Leader, Senator Kenrick Radix, prodded its members to make a startling confession in the Senate regarding the innocence of Mr. Belmar and, therefore by implication, the extent to which that Jewel Movement had deliberately misled the country under the guise of promoting human rights. The following is what Senator Radix said in the Senate on Saturday, 18 February 1978:
"The memory of Innocent Belmar will live on. It is often said that the evil which men do lives after them-this is certainly true—but the good is often interred with their bones. Let me say-and I will say something today in the memory of Innocent Belmar which I have never said on any public occasion—in the Parliament of the people, that, had it not been for Innocent Belmar on the night of 18 January 1973,1 would not be alive today. He was a complex man. I say publicly that, had it not been for Innocent Belmar, the Leader of the Opposition today would not have been alive to chart the destiny of our country in the years ahead. Had it not been for Innocent Belmar, the Honourable Unison Whiteman would not be alive today; Mr. Selwyn Strachan and Mr. Hudson Austin would not have been alive today. This is a confession that I make, because it is true."
206.	The cost to Grenada resulting from that last incident ending with the assassination of a trusted government minister has been heavy: our port, the lifeline of our country, was closed for several months, and so our economic life was at a standstill. The many schoolchildren who participated in the demonstrations were denied a full education and were all the worse for that experience. The inquiry cost the Government approximately $150,000, which the country could hardly afford. And then after that confession "bombshell", the commissioners, the churches and several prominent people in Grenada must have been terribly embarrassed by the extent to which they themselves had been grossly misled by an irresponsible group which mistakenly peddled its struggle for political power under the guise of advocacy of human rights.
207.	The aforementioned reference is to a purely domestic matter affecting Grenada, but it is certainly a lesson for the rest of the world. Nations must not take action against other nations on the basis of the vicious propaganda from small, vocal, disruptive groups within a country whose main purpose is to seize political power for the selfish ends of their members. A nation must not heed a call to isolate another nation just because small groups within the country make such a request. We must be warned about this unrealistic and unacceptable appeal on behalf of human rights. The world is full of deceit and deliberately false information.
208.	I remember when I was recently in Costa Rica there was an international rumour that a certain Mr. Vesco was in Grenada negotiating resident status with the Government. There is absolutely no truth in that. But somehow it suited the purpose of disruptive groups to peddle that propaganda against Grenada, our isle of spice, God's veritable paradise.
209.	Please allow me once again to reaffirm Grenada's unswerving commitment to upholding the principles of human rights enshrined in the United Nations Universal Declaration of Human Rights, in the inter-American Conventions and in several other Conventions relating to human rights. Grenada stands unswervingly with the rest of the international community in this firm resolve.
210.	And now, having presented our contribution on the subject of human rights, permit me to cross a new threshold and to dwell upon a subject somewhat innovative but at the same time not entirely unrelated to human rights. The subject is "The rights of life on earth other than human life". Let us bring into focus for a moment some of God's other creations-the animals of the forest, the pets at home, the mammals, the birds, the fishes, the reptiles, the huge forest trees soaring high in splendour and elegance, and the sheltering shrubs, the carnivorous and numerous other sensitive plants, the flowers and the multifarious varieties of other plant and animal life.
211.	I wish to state here and now with unchallengeable authenticity that every creature, animal or plant, has a purpose to serve on this planet earth and is serving that purpose, except when obstructed by their several enemies- man being the greatest.
212.	In actual fact, some animals and some plants have proved to be more responsive than some human beings. Today many individuals, groups and institutions, and some Governments as well, are engaged in research programmes that are revealing some very astounding facts supporting the theory relating to the importance of the so-called lower creatures on our planet. Man is busily engaged in wars and conflicts within and against himself and against his brother man. Man is so deeply embroiled by his greed for power, through politics, through wealth, through territorial expansion, through the control of the basic and important commodities of our world—indeed man is so unduly preoccupied with the material things of life—that somehow he fails to get into tune with the needs and concerns of forms of life which he considers lower than himself but from which he can learn many important lessons.
213.	For many reasons, each of those so-called lower creatures could be congratulated and commended for the manner in which it has retained its natural endowments in terms of the sensitivity of its physical senses, in terms of intuitiveness and instinct, in terms of emotion, while on the other hand it could justifiably be said that man has lost some of his natural endowments by virtue of what he calls civilization, inventions, modern gadgetry and amenities. The dog has kept its sense of smell, the cat can see in the dark, the horse can perceive beyond the dimensions of man, and some plants and flowers, loved and cherished by a person, react more spontaneously in the event of sadness, mishap, accident or death involving such a person-in fact, some react even before the event took place.
214.	Have we ever stopped for a moment to study the life of a family of ants, bees, birds or some wild game? We would be amazed. Each group of creatures has its means of communication, be it sounds, signs or otherwise. God, the Supreme Architect, has certainly placed these creatures on this planet for specific purposes, but man with his complex mentality, man with his complications and in his madness, has set out without any justification whatever, and in some cases simply for fun, wantonly to destroy animal and plant life without any regard for the Creator, or for the purposes served by those so-called lower creatures. The demonstration of love by some pets for their owners is definitely more impressive than that displayed by some people for members of their own families and their friends.
215,	I have said all those things to preface the following: first, that all things on earth created by the Great Master, be they animal or plant life, have been put here to serve specific purposes' secondly, that it is no fault of theirs that we cannot understand them or in a general way communicate with them; and thirdly, that they cannot represent themselves within this noble Organization. Consequently, for and on behalf of all animals and plants I appeal to tills world body, and certainly to every Member Government, to take the necessary steps first, to recognize the importance of every creature on this planet, be it animal, mammal, reptile, plant, flower, bird, fish or any other; secondly, to take steps to protect and preserve their lives. In this context, if bullfighters and spectators must find their fun and pleasure in bull-fighting they should by all means go ahead, but they should stop before maiming, paralysing or killing the poor, dumb animal innocently taken from its natural habitat to provide fun for thousands and then suffer a merciless and painful termination of its natural life.
216.	Have we ever stopped to consider how we would feel if some beings superior to humans came on our planet earth and decided to use us and treat us as we treat animals and plants? Let us imagine that they were making us fight to kill for their pleasure, shooting us down as food for lunch or dinner, crushing us to bits with their huge feet, piercing us with spears and sticks, peeling the skins off our backs as we peel the bark from trees, cruelly trapping us by putting food, alcohol, cigarettes, and other things that man craves for into traps that crush our bones, inflicting on us excruciating pains until we die. Yes, amazing and depressing as all this may appear, that is exactly how some people treat those poor creatures created by the great, universal, divine God for specific purposes.
217.	I appeal to all Governments and peoples to try to recognize the divine nature and beauty in all that God has created and placed on our planet and to take the necessary measures to care for, protect and preserve the lives of those creatures. They in turn would then love our human kind, and the Master would bless us and give us peace abundantly.
218.	I should like now to deal with another subject of great importance, the International Year of the Child. The declaration of 1979 as the International Year of the Child focuses the attention of all Member States on the rights of the child. The children of today are the men and women of tomorrow. Given a good start in life, given the tools and equipment for decision-making and physical, psychological, spiritual and social guidance from an early age, children will become better citizens of tomorrow. Parents, teachers and societies have an obligation to promote their interests and Governments have an obligation to protect those interests.
219.	The Government of Grenada is committed to the protection of the child and to ensuring that, although its resources are limited, the children have access to shelter, food, clothing, security, health and dental care, recreational facilities and education at all levels-pre-primary, primary, secondary, technical and vocational and university education where possible. In the case of the handicapped-the mentally retarded, the deaf, the blind and the physically handicapped-special educational facilities are being made available for children at an early age.
220.	It is the duty of parents, guardians, society and the State to provide the child with the basic requirements and skills in order to bring him to the threshold of self-reliance. It is important also that the educational system should bring out, develop and reinforce the natural aptitude of the child without making him deviant and anti-social.
221.	We believe that the quality of the child's life is related directly to that of the parents, so we have striven first to improve the lot of parents, especially those in the rural areas in Grenada. We were responsible for introducing an active trade-union movement as early as 1950 and we can say with some pride that through our efforts in the trade-union movement the great mass of our people are now enjoying vastly improved conditions of living and enhanced levels of human dignity. Young people can now enjoy greater hope for the future mainly because of the improved lot of their parents.
222.	Despite our limited resources, the Government-of Grenada will continue to seek ways and means of expanding the day-care facilities for infants whose parents must work, and in many cases the mother is the only concerned parent and sole breadwinner. It will continue to seek solutions to problems of nutritional deficiencies among infants and to provide adequate pre-primary school facilities for the two- to five-year-olds; to intensify its efforts to improve educational facilities and opportunities at the primary and secondary levels; and to provide recreational facilities for children in specially prepared centres all over the country. In the field of health, our Government in its efforts to cut down the incidence of disease, has embarked upon a massive immunization programme against the perennial-diseases which usually affect young children- poliomyelitis, diphtheria, whooping cough, tetanus, measles and typhoid. In this connexion, I should like to pay special tribute to the Brothers' Foundation of Pennsylvania and Rotary International for the tremendous assistance given in this massive inoculation programme.
223.	We recognize that this is only the start and that much more needs to be done. That is why we are so deeply involved in preparations for the International Year of the Child. We have established a national committee of which I myself am Chairman, and there are several sub-Committees dealing with specific concerns such as social legislation, exhibitions of art and craftwork, the improvement of social amenities for children and so on. We join with the rest of the world in the effort to improve the lot of our young people. The expenditure involved for the proper care and the right kind of education for the child today, in preparation for his role in society tomorrow, must be identified as a very vital and laudable expenditure which must inevitably lead to a better world for him, with a better chance for a survival, and to lasting world peace.
224.	It is my strong and irrevocable conviction that die time has come when the United Nations and, certainly , Governments of Member States should adopt appropriate measures, possibly through legislation, designed to correct improper behavioural patterns among pregnant mothers, behavioural patterns inimical to the interest of their yet-unborn children. I refer to pregnant mothers who indulge in excesses of alcohol and smoking and even in the abuse of dangerous drugs. I feel that I am to some extent reflecting the views of the various women's organizations that are concerned and desirous to ensure that all steps be taken so that children are born strong and healthy after having spent a period of nine months under the best possible conditions. And since I am well known to champion the cause of women in United Nations organizations and elsewhere in the struggle for equality, I now call upon the women of the world to indicate their support to their respective Governments wherever they may be for the benefit of children yet unborn.
225.	I come now to a matter of great concern to Grenada and one which I have been bringing to the attention of the General Assembly since 1975. I refer to the subject of unidentified flying objects [UFOs].
226.	Grenada is now identified the world over with efforts to get the greater Powers to share information on the phenomenon of unidentified flying objects, mainly because of the persistence with which we have been raising this matter in this General Assembly since 1975. We are satisfied that the subject of UFOs is of sufficient interest and importance for it to be raised again this year and for us to seek the support of Member States for research in this field to be co-ordinated by the United Nations organizations.
227.	Sightings of UFOs are not restricted to just one or two parts of our planet. Reports come from all over the world today, and scientific analysis of these reports strongly suggests not only that a growing number of people believe that UFOs exist as a physical phenomenon but also that more and more countries believe that a more in-depth investigation into this phenomenon might make a significant contribution towards the well-being of the planet earth as well as towards man's better understanding of himself and his purpose on earth.
228.	The question is now being increasingly asked, why should man be precluded from information on UFOs, a matter of great interest and importance to man, while at the same time he is fed so many trivialities which can contribute nothing to his personal enrichment or to the advancement of mankind.
229.	When I spoke before this body last year I made the following statement:
"Grenada takes no categorical theoretical stand on the question of unidentified flying objects. Theories as to the nature, origin, and intent of unidentified flying objects are many, and are amply known to civilian and governmental research groups. Irrespective of theory, however, the major research groups are dedicated foremost to achieving the following main objectives in their endeavours: to study all significant reports on unidentified flying objects with a view to making a reasonable and acceptable determination of the nature, origin and intent...; to disseminate the substantive results of such study to the public and the news media; to work co-operatively with, or within the framework of, the United Nations to- help establish a communications system through which important data can be rapidly exchanged internationally."'
230.	I wish to say that I have received the strongest support from individuals and organizations as well as from distinguished "ufologists", or trackers of unidentified flying objects, the world over in our efforts to get the United Nations more actively involved in co-ordinating research on the phenomenon.
231.	Indeed, it was with great pleasure that I met some of the undoubtedly most prominent of these scientists earlier this year, and together with them I met the Secretary- General of the United Nations to discuss how best we might make our presentation to the General Assembly in our continued efforts to persuade the United Nations to take positive steps in the matter of UFO research. That joint effort involving distinguished scientists of world repute in UFO research has indeed given a great boost to our efforts in this important matter.
232.	Those scientists who joined us in dialogue with the Secretary-General included Mr. J. Allen Hynek, recently- retired director of the Center of UFO Studies, Evanston, Illinois, often called the "father of ufology" or the study of unidentified flying objects; Mr. Claude Poher, director of the French Agency for the Investigation of UFOs; Mr. Jacques Vallee, distinguished astronomer, mathematician and UFO researcher; Mr. Ted Phillips, leading trace expert on UFO landings; Mr Gordon Cooper, well- known astronaut, executive vice-president of Walt Disney Enterprises; Mr. David Saunders, statistical psychologist and creator of "UFOCAT", a computerized listing of between 60,000 and 70,000 UFO sightings throughout the world; L. Strongfield, UFO researcher, and author; Lee Spiegel, researcher and visual consultant on UFOs; Mr. G. Bravo, UFO researcher and organizer of the First International Congress on the Unidentified Flying Object Phenomenon, held in Acapulco; and many other distinguished "ufologists", some of whom are here today.
233.	In addition, we are in touch with scientists, research groups, writers and people in all walks of life from all parts of the earth, people who have expressed great interest in what we are attempting to do hers in the United Nations and who have promised support when the matter comes up for discussion in the Special Political Committee.
234.	1 would be the first to admit that there is no unanimity among scientists regarding all aspects of the UFO phenomenon. Some believe that international security is endangered by the appearances of UFOs, Others deny that and affirm that UFOs are surveying our planet with a view to giving assistance to the weaker and less sophisticated earthlings. Still others believe that UFOs are embarked upon a mission to save man from self-destruction. It is my purpose not to touch on those controversies here today but rather to point out, with Mr. Allen Hynek, that UFOs are undoubtedly a global phenomenon. However, it is astounding to note that the various characteristics in terms of physical structure and patterns of behaviour have been observed and corroborated by reputable persons in places scattered all over the world.
235.	Since addressing the General Assembly in October 1977 I have been literally inundated with literature of all kinds as well as direct calls urging me to continue pursuing in this forum the matter of UFO research and its co-ordination by the United Nations. Indeed, there is a strong possibility that a centre for UFO research will be established in Grenada by agencies with a deep interest in this matter. Also, in response to the resolution unanimously adopted at the First International Congress on the Unidentified Flying Object Phenomenon, held in Acapulco from 17 to 24 April 1977, preliminary plans are now being worked out for the second international congress, to be held in Grenada in late 1979.
236.	Somehow great forces are at work in support of our efforts, to have the United Nations play a more general role and a more central role in the matter of co-ordination of research and dissemination of information on the UFO phenomenon. The time is more than opportune for the United Nations to become involved in this important area of knowledge and research. The pools show that the peoples of the world are expecting such involvement. Again 1 call upon Members of this distinguished world body to support the call of the world's leading scientists in this field of ufology, the call of the communications media, and today, certainly, the peoples' call for the United Nations to play an active and leading role n co-ordinating research on the UFO phenomenon and in disseminating the information for the benefit and enlightenment of all mankind. .
237.	Finally, I turn to the subject of God and His universe. Here I wish to crave the indulgence of members while I reiterate a few of the many thoughts I have already adduced, in this General Assembly on past occasions:
.. I am proposing that the time is ripe and that the peoples of the world are ready and willing to discuss the concept, the recognition, the acknowledgement and the acceptance of a universal God.	
"I am not unaware, however, of the fact that this subject may offer some degree of controversy. I speak without fear of challenge that there is no subject throughout this, planet that is of greater significance or greater importance or greater urgency than this subject, and I call upon the leaders of the world-political, philosophical, mystical, spiritual, doctrinal, theological and religious—to consider its importance ....
"Do the astronauts, when they are in outer space or when they traverse the surface of the moon, feel themselves outside the precincts of the God we worship on earth? The God we worship is certainly the God who is present in outer space, on the moon and all other planets, for He is God of the universes-the God of galaxies of worlds, and yet that God is also present in the minutest entity conceivable by the human mind. In other words, God is everywhere: He is within and without, around and above, in us and all around us. God is filling this room with His loving presence.
"Man has made great advances in science and technology and so man can construct a building or a room that is completely light-proof, completely sound-proof, completely magnetism-proof and, by proper insulation, even completely electricity-proof, but man cannot make anything that is God-proof, for God is everywhere."
238.	Man may claim with some measure of justification to be the greatest creation on God's earth; but certainly man would be more than short-sighted and conceited if he were to conceive for a minute that the planet earth is the whole of God's estate, for God created universes and many worlds. It would be more than short-sighted and conceited for man to think that he is the most intelligent being of his time created by the divine Master, for certainly evidence in contradiction of this theory is not only voluminous but ever unlimited. We are on this small, nay infinitesimal, portion of God's domain and we fail to recognize the glory and the splendour with which this planet is so copiously endowed. We should spend some time trying to recognize some of nature's beauty all around us; and beauty is certainly an attribute of the universal divine. For instance, examine any flower closely and discover for yourselves the wondrous works of nature-of God—the symmetry, the precision in its pattern, the coloration and so many other features vividly revealing the presence of a divine intelligence. If man were to allow himself to grow psychically and to pursue the inner development, he would certainly perceive the beautiful auras emanating; from the flowers- colours of crimson, of gold, of blue, among other elevating and inspiring auras; but the average man seems to be degenerating and losing some of his natural endowments.
239.	In God's universe—and more specifically on our planet earth—there are always wars and rumours of wars. There are many inhibitions and obstacles that man himself has established which are inimical to world peace; but there are also some other factors that contribute significantly to wars and conflicts. For instance, the lack of a universal language is certainly an eminent factor, and perhaps it is not out of context to suggest that the time is ripe for the United Nations to give serious consideration to initiating the measures necessary to establish an international language, a language of the people, a language for the people of this globe, a language that will essentially transcend all boundaries. Now please allow me to conclude with the prayer and supplication of the great saint, Saint Francis of Assisi:
"Lord, make me an instrument of Thy peace; where there is hatred, let me sow love; where there is injury, pardon; where there is doubt, faith; where there is despair, hope; where there is darkness, light; and where there is sadness, joy.
"Divine Master, grant that I may not so much seek to be consoled as to console; to be understood, as to 
understand; to be loved, as to love; for it is in giving that we receive; it is in pardoning that we are pardoned; and it is in dying that we are born to eternal life."


  


	



